Citation Nr: 1107426	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-21 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or by reason 
of being housebound.

2.  Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected status post resection 
of the left hip for infected total hip arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1944 to August 1946.  
His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2008 and November 2008 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied the above claims.

The Board notes that in January 2011, the Veteran had been 
scheduled for a hearing over which a Veterans Law Judge of the 
Board would have presided.  However, prior to the date of the 
hearing, in correspondence dated in December 2010, the Veteran 
withdrew his request for a hearing.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a low back disorder, to 
include as secondary to service-connected status post resection 
of the left hip for infected total hip arthroplasty, is addressed 
in the REMAND portion of the decision below and is  REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The impairment resulting from the Veteran's service-connected 
disabilities is such that he requires the care or assistance of 
another on a regular basis.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need 
for regular aid and 
attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.350, 3.352 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry. 

In the decision below, the Board grants the claim of entitlement 
to special monthly compensation based on the need for the regular 
aid and attendance of another person and by reason of being 
housebound.  The RO will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by him, and for which he 
authorized VA to request, have been obtained.  38 U.S.C.A. 
§ 5103A.  VA has associated with the claims file the relevant 
reports of post-service care.  He has also been afforded VA 
examinations.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
his claim.

Special monthly compensation

The Veteran seeks special monthly compensation based upon the 
need for regular 
aid and attendance and for being housebound.

Special monthly compensation is payable to individuals who are 
permanently bedridden or are so helpless as a result of service-
connected disability as to be in need of the regular aid and 
attendance of another person under the criteria set forth in 38 
C.F.R. § 3.352(a). 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.350(b)(3) (2010).  The following factors 
will be accorded consideration in determining the need for 
regular aid and attendance: inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustments of appliances which normal persons would 
be unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  38 
C.F.R. § 3.352(a) (2010).

A finding that the Veteran is "bedridden" will provide a proper 
basis for the determination.  Bedridden will be that condition 
which, through its essential character, actually requires that 
the Veteran remain in bed.  The fact that a Veteran has 
voluntarily taken to bed or that a physician has prescribed rest 
in bed for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required that 
all of the disabling conditions enumerated in this paragraph be 
found to exist before a favorable rating may be made.  Id.

The particular personal functions that the Veteran is unable to 
perform are considered in connection with the Veteran's condition 
as a whole.  It is only necessary that the evidence establish 
that the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Determinations 
that a Veteran is so helpless as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him or her to be in 
bed.  They must be based on the actual requirement of personal 
assistance from others.  Id.

The Veteran is service connected for status post resection of the 
left hip for infected total hip arthroplasty, rated as 90 percent 
disabling; paralysis of the left internal popliteal nerve, rated 
as 40 percent disabling; osteomyelitis of the left femur and 
hemipelvis, rated as 20 percent disabling; gunshot wound of the 
right muscle group XIX, rated as 10 percent disabling; peritoneum 
adhesion, rated as 10 percent disabling; ototoxicity with 
vestibular dysfunction, secondary to use of antibiotics 
associated with status post resection of the left hip for 
infected total hip arthroplasty, rated as 10 percent disabling; 
and postoperative abdomen and left hip scars, rated as 
noncompensable.  He has a combined disability rating of 100 
percent. In addition, the Veteran is in receipt of special 
monthly compensation under 38 U.S.C. § 114, subsection (k) and 
38 C.F.R. § 3.350 (a) on account of loss of use of one foot from 
March 24, 1965.

The Veteran asserts that his service-connected disabilities 
render him so helpless as to be in need of the regular aid and 
attendance of another person.

A VA outpatient treatment record dated in November 2007 shows 
that the Veteran was diagnosed with coronary artery disease, 
congestive heart failure, type II diabetes mellitus, sciatica, 
and cellulitis.  It was indicated that he needed assistance with 
dressing, bathing, transferring from bed to chair, and walking 
(wheelchair bound).  He did not require assistance for the wants 
of nature, and he was no incontinent.  He could partially use the 
upper and lower extremities.  He could travel to a VA medical 
facility for care.  He could not live alone as he needed 
assistance with bathing, transferring, dressing, preparing meals, 
cleaning, and grocery shopping.

A VA examination report dated in March 2008 shows that the 
Veteran was found to be restricted to his home and in need of the 
regular assistance of another person.  He was not hospitalized 
nor bedridden.  His visual acuity was 20/30 in the right eye and 
20/25 in the left eye.  He was mentally capable of managing his 
payments, but did not feel he had the capacity to protect himself 
from the hazards/dangers of daily environment.  He was able to 
feed self without assistance, and able to cut his own food 
without assistance.  However, he was unable to make his own meals 
without assistance because he could not stand due to his spine 
condition and could not bend due to his left hip disability.  He 
was unable to shop for food as he could not drive due to 
peripheral neuropathy in both feet.  He was unable to dress and 
undress without assistance, as he could not stand due to his 
spine condition and peripheral neuropathy in the legs.  His wife 
would put on his shoes for him for many years due to his left hip 
disability.  He was unable to totally bathe without assistance.  
He needed assistance in washing his feet.  His wife would help 
him dry his legs, back, and feet.  He would use a shower chair 
and stool to sit on to dry, as he could not stand due to his 
spine condition.  He was unable to keep self clean and 
presentable as he was not able to wash his clothes.  He was able 
to shave and toilet without assistance, but sometimes his wife 
would have to pull him up.  He had a grab bar. He was able to 
transfer from the bed to the chair without assistance at times, 
but sometimes needed help from his wife to transfer.  He could 
not transfer from the chair to the bed without assistance of his 
wife helping him put his legs in the bed.  He would use a 
recliner that was a lift chair.  His wife would help him get out 
of the seat in the vehicle.  He would uses a hospital bed.  He 
was unable to travel beyond home without assistance.  He was 
unable to protect himself from the hazards and dangers of daily 
environment, as he could not stand due to his spine condition.  
He was able to take his own medications.  He could not clean his 
place of residence because of his spine condition.

The examiner concluded that regular assistance of another person 
was needed in attending to the needs of daily living.  The 
assistance of another was needed in protecting the Veteran from 
the ordinary hazards of his environment.  The Veteran was 
restricted to his home or immediate vicinity unless he used an 
electric scooter and was helped.  It appeared a combination of 
his service-connected and non-service-connected conditions led to 
the need for assistance from another person.

A VA neurology report dated in May 2008 shows that Veteran had 
been a patient in the neurology department since 1997, when he 
was first referred because of difficulties with his legs.  He was 
currently being seen for his service-connected hip injury by a 
gunshot wound which affected his lumbar spine in terms of pain 
and functional impairment.  The examiner concluded that with a 
fair degree of medical certainty, it was more likely than not 
that his present limitations with gait and activities of daily 
living restrictions related to his lower back had a correlation 
with the hip injury sustained while on active duty.

An Aid & Attendance Statement from a VA physician dated in May 
2008 similarly shows that the Veteran was found to be restricted 
to his home and in need of the regular assistance of another 
person due to his left hip injury and degenerative disease of the 
spine.  

A VA spine examination report dated in November 2008 shows that 
after review of the Veteran's claims file, to include the May 
2008 VA opinion, there was no evidence in the medical literature 
to support a nexus between the left hip disability and the spinal 
disorder.  The examiner, further, indicated that while it was 
certainly theoretically possible with an altered gait it would 
put stress on the spine and cause arthritis, there was no 
evidence that would make this a likely causative event.  The 
examiner concluded that such a causal relationship or material 
aggravation of the back due to the left hip disability would be 
speculative at best.

Having carefully considered the evidence of record in this 
matter, the Board finds that resolving all reasonable doubt in 
the Veteran's favor, he meets the criteria for special monthly 
compensation based on the need for regular aid and attendance.   

The competent medical evidence of record revealed that in 
November 2007, it was concluded that he could not live alone as 
he needed assistance with bathing, transferring, dressing, 
preparing meals, cleaning, and grocery shopping.  In March 2008, 
it was concluded that the Veteran needed the regular assistance 
of another person in attending to the needs of daily living and 
in protecting the Veteran from the ordinary hazards of his 
environment.  While the Board recognizes that it was indicated 
that the Veteran was limited by his non-service-connected back 
disorder, it was also indicated that he was significantly limited 
by his service-connected left hip and lower extremity 
disabilities.  The examiner in March 2008 concluded that it 
appeared a combination of his service-connected and non-service-
connected conditions led to the need for assistance from another 
person.  In this regard, where records have not specifically 
indicated what symptoms are attributable only to the non-service-
connected disabilities and which to the service-connected 
disabilities, the Board will attribute the signs and symptoms to 
the service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (finding that when it is not possible to 
separate the effects of the service-connected condition from a 
non-service- connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in the 
Veteran's favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).

In light of the severity of the Veteran's multiple service 
connected disabilities, the Board finds that the combination of 
such service-connected disabilities is enough, in and of 
themselves, to necessitate assistance from another person.  Thus, 
the criteria for special monthly compensation based on the need 
for regular aid and attendance are met.  Notwithstanding the fact 
that the Veteran is not service-connected for his low back 
disorder, his documented history of disability associated with 
his service-connected left hip disorder, paralysis of the left 
internal popliteal nerve, osteomyelitis of the left femur and 
hemipelvis, gunshot wound of the right muscle group XIX,  
peritoneum adhesion, ototoxicity with vestibular dysfunction, and 
postoperative abdomen and left hip scars, have cumulatively 
rendered him in need of the regular aid and assistance of 
another.

The Board also notes that the fact that the Veteran's spouse is 
currently providing some assistance with his activities of daily 
living does not negate the fact that he requires the assistance 
of another.  The performance of the necessary aid and attendance 
service by a relative or other member of the household will not 
prevent the granting of the additional allowance.  38 C.F.R. § 
3.352 (c) (2010).

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected disabilities render him so helpless 
as to require the aid and attendance of another.  Accordingly, 
the criteria for special monthly compensation based on the need 
for regular aid and attendance have been met.

As to whether the Veteran is entitlement to special monthly 
compensation based on being housebound, the Board has found that 
the Veteran is indeed so helpless as to need regular aid and 
attendance, and an award of special monthly compensation based 
upon this need is warranted.  Because the aid and attendance 
benefit is paid at a higher rate than the housebound benefit, the 
claim for housebound benefits is rendered moot, and no further 
analysis is required.


ORDER

Special monthly compensation based on the need for regular aid 
and attendance of another person is granted, subject to the laws 
and regulations governing the award of monetary benefits.


REMAND

A remand is required in this case as to the issue of service 
connection for a low back disorder, to include as secondary to 
service-connected status post resection of the left hip for 
infected total hip arthroplasty.  

During the pendency of the appeal for entitlement to special 
monthly compensation, by rating action dated in November 2008, 
the Veteran's claim for service connection for lumbar 
degenerative discogenic disease was denied.

In an Appeal To Board Of Veterans' Appeals (VA Form 9) dated in 
May 2009, the Veteran continued to contend that his diagnosed 
spinal condition was directly related to years of an altered gate 
due to his service-connected left hip disability, and that it was 
the back disorder that necessitated a need for special monthly 
compensation.  The Veteran added that his neurologist had stated 
that his back disorder resulted from the gate modification.  As 
the VA Form 9 was filed within one year of the issuance of the 
November 2008 rating decision, the Board construes this as a 
notice of disagreement of the denial of service connection for 
lumbar degenerative discogenic disease.  As such, the issue has 
been included among those before the Board as captioned above.  
However, the RO has not issued the Veteran a Statement of the 
Case that addresses the disagreement as to the issue of service 
connection for lumbar degenerative discogenic disease.  
Therefore, a remand is necessary to correct this procedural 
deficiency.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30; see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO/AMC shall issue the Veteran and his 
representative a Statement of the Case with 
respect to his claim seeking entitlement to 
service connection for a low back disorder, 
to include as secondary to service-connected 
status post resection of the left hip for 
infected total hip arthroplasty.  The RO/AMC 
must notify the Veteran of the need to timely 
file a Substantive Appeal to perfect his 
appeal on this issue.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure. The Veteran need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


